DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-14, 16 and 17 are pending as amended on 6/2/2022. Claims 5-14 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
No new rejections have been made. Therefore, this action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 16 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 5919892) in view of Jokai et al (JP 2006-249186; machine translation cited herein) and Li et al (CN 102041576; machine translation cited herein), and further in view of Irwin (US 4640972). The reasons are the same as previously set forth in paragraphs 8-37 of the action mailed on 3/4/2022.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered.
The rejection under 35 USC 112(b) has been withdrawn in view of the amendment to claim 1 clarifying that n and m cannot be zero.
With regard to the rejection under 35 USC 103, Applicant argues (p 6) that the presently claimed polyimide fibers exhibit unexpected results that are not taught, suggested or expected from the cited references.
Applicant has previously argued that the presently claimed polyimide fibers have unexpectedly superior mechanical properties. This argument was extensively discussed in paragraphs 44-50 of the action mailed on 3/4/2022. The previous discussion remains relevant to Applicant’s current allegation of unexpected results, and therefore, the previous discussion is incorporated here by reference. Applicant’s data remains insufficient to establish unexpected results for the same reasons which were previously set forth.
In addition, with regard to the newly presented arguments:
Applicant argues (p 6) that a benzimidazole-based heterocyclic diamine has an -NH- group in the benzimidazole moiety, and is therefore capable of forming more inter-molecular hydrogen bonds. Applicant alleges that introduction of a hydroxyl group in a benzimidazole-based structure is not significant because the hydroxyl group forms an intra-molecular hydrogen bond, but makes little contribution to inter-molecular hydrogen bonding. Applicant argues that, in contrast, because benzoxazole-based heterocyclic diamine has an -O- group instead of -NH-, inter- and intra-molecular hydrogen bonds are equally likely to form, and therefore, the improvement in mechanical properties of the fiber is different for different kinds of heterocyclic diamines.
Applicant’s argument has been fully considered. However, Applicant has not explained how the (allegedly) expected differences in the types and likelihood of hydrogen bond formation in benzimidazole- versus benzoxazole-based heterocyclic diamines establishes that the mechanical properties possessed by polyimide fibers encompassed by the present claims are mechanical properties that would not have been expected based on the cited references. For at least the reason that Applicant has not explained why a finding that fibers formed from differing kinds of diamines have differing mechanical properties would have been unexpected to one having ordinary skill in the art, Applicant’s argument is not sufficient to overcome the prima facie case of obviousness.
Furthermore, as set forth in MPEP 716.01(c)(I) and (II), objective evidence (including statements regarding unexpected results) must be factually supported to be of probative value, and arguments of counsel cannot take the place of evidence in the record. Applicant’s statement that a hydroxyl group in a benzimidazole diamine makes little contribution to inter-molecular hydrogen bonding contradicts Jokai’s explicit disclosure in [0004] that the disclosed copolymer (which is benzoxazole-containing when X is O, or benzimidazole-containing when X is NH) is expected to have inter-molecular hydrogen bonding. Applicant’s statement also contradicts Li’s teaching that the hydroxyl group in the molecular chain and the C=O group in the imide ring can form hydrogen bonds in the molecule and between molecules, thereby improving the mechanical properties of polyimide fibers, especially the breaking strength (p 5, second to last paragraph). Therefore, because they are not supported by evidence and because they contradict disclosures in the cited prior art, Applicant’s statements regarding the significance and likelihood of intra- and intermolecular hydrogen bonding in benzimidazole- versus benzoxazole-based heterocyclic diamines are not sufficient to overcome the prima facie case of obviousness.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766